Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

NEIL ROWE,                                   )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) CAUSE NO.:      1:20-cv-2803
                                             )
PROMETRIC, LLC,                              )
                                             )
       Defendant.                            )


                            COMPLAINT AND JURY DEMAND

                                  I. NATURE OF THE CASE

       1.        This is an action brought by Plaintiff, Neil Rowe ("Rowe"), by counsel,

against Defendant, Prometric, LLC ("Defendant"), for violating Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000 et. seq.

                                          II. PARTIES

       2.        Rowe is a resident of Indiana, who at all times relevant to this action,

resided within the geographical boundaries of the Southern District of Indiana.

       3.        Defendant routinely conducts business within the geographical

boundaries of the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.        Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 28 U.S.C. § 1343; 28 U.S.C. § 1367; and 42 U.S.C. §

2000e-5(f)(3).
Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 2 of 6 PageID #: 2




       5.     Defendant is an "employer" as that term is defined by 42 U.S.C. § 2000e(b).

       6.     Rowe was an "employee" as that term is defined by 42 U.S.C. § 2000e(f).

       9.     Rowe satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging Discrimination based on his Sex.

Rowe received the required Notice of Suit Rights and timely files this action.

       10.    A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                            IV. FACTUAL ALLEGATIONS

       11.    Rowe began working for Defendant in or around November 2019, as a

Business Development Manager.

       12.    At all relevant times, Rowe met or exceeded Defendant's legitimate

performance expectations. In fact, at the time of his termination, Defendant paid him

the remaining half of his sign on bonus. The remaining half was owed to Rowe if he met

their performance expectations.

       13.    Rowe was employed in the business development group alongside ten

(10) other employees. Each employee reported to the Baltimore Office. This group

comprised of eight (8) male employees and two (2) female employees.

       14.    The two (2) females in the group, Linda Waters and Allison Kramer,

received better sales accounts and more opportunities for success. Including, but not

limited to;
Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 3 of 6 PageID #: 3




       a.      In or around January 2020, when Colleen Caulfield resigned, her accounts

within Rowe's territory, were given to Linda Waters.

       b.      In or around January 2020, Rowe asked Pat Fisher, Supervisor, why the

accounts in his territory were assigned to Waters, but Fisher never offered Rowe an

explanation.

       15.     On or around February 18, 2020, Patrick Flynn was terminated.

       16.     On or around April 2020, employee Craig Celgin separated from

Defendant's employment for unknown reasons.

       17.     On or around April 15, 2020, employees Paul Higby, Martin Conley, and

Michael McCullough were terminated.

       18.     On or around June 19, 2020, Don Nemer, Patrick Fisher, and Rowe were

terminated.

       19.     Neither Waters nor Kramer were terminated by Defendant.

       20.     Defendant's reasons for terminating Rowe and his male coworkers are

pretext for sex discrimination. For the months of February to June 2020, Defendant

engaged in the discriminatory practice of terminating based on sex, over seniority.

                                V. CAUSES OF ACTION

       21.     Rowe hereby incorporates by reference paragraphs one (1) through

twenty (20) of his Complaint as if the same were set forth at the length herein.

       22.     Defendant discriminated against Rowe by subjecting him to disparate

treatment on the basis of his Sex.
Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 4 of 6 PageID #: 4




       23.    Defendant's actions were intentional, willful, and in reckless disregard of

Rowe's rights as protected by Title VII of the Civil Rights Act of 1964 , as amended 42

U.S.C. § 2000e(f).

       24.    Rowe has suffered damages as a result of Defendant's actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Neil Rowe, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her sex;

       2.     Reinstate Plaintiff to the position, salary, and seniority level he would

have enjoyed but for Defendant's unlawful employment actions, or award him front

pay in lieu thereof;

       3.     Order that Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts.

       4.     Award Plaintiff compensatory damages for Defendant's violations of Title

VII;

       5.     Award Plaintiff punitive damages for Defendant's violations of Title VII;

       6.     Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;

       7.     Award Plaintiff pre- and post judgement interest on all sums recoverable;

and
Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 5 of 6 PageID #: 5




       8.     Grant such other relief as may be just and proper.



                                   Respectfully Submitted,

                                   BIESECKER DUTKANYCH & MACER, LLC

                                   By: /s/ Taylor Ferguson______________________
                                   Taylor Ferguson
                                   Andrew Dutkanych III
                                   144 North Delaware Street
                                   Indianapolis, Indiana 46204
                                   Telephone: (317) 991-4765
                                   Facsimile:     (812) 424-1005
                                   Email:         Tferguson@bdlegal.com
                                                  Ad@bdlegal.com
                                   Attorneys for Plaintiff, Neil Rowe

                             DEMAND FOR JURY TRIAL

       Plaintiff, Neil Rowe, by counsel, requests a trial by jury on all issues deemed so

triable.

                                   Respectfully Submitted,

                                   BIESECKER DUTKANYCH & MACER, LLC

                                   By: /s/ Taylor Ferguson______________________
                                   Taylor Ferguson
                                   Andrew Dutkanych III
                                   144 North Delaware Street
                                   Indianapolis, Indiana 46204
                                   Telephone: (317) 991-4765
                                   Facsimile:     (812) 424-1005
                                   Email:         Tferguson@bdlegal.com
                                                  Ad@bdlegal.com
                                   Attorneys for Plaintiff, Neil Rowe
Case 1:20-cv-02803-SEB-DLP Document 1 Filed 10/29/20 Page 6 of 6 PageID #: 6
